Exhibit LOAN AGREEMENT Between PUERTO RICO INDUSTRIAL, TOURIST, EDUCATIONAL, MEDICAL AND ENVIRONMENTAL CONTROL FACILITIES FINANCING AUTHORITY PALMAS COUNTRY CLUB, INC. Dated October 26, 2000 This Loan Agreement has been assigned to PaineWebber Trust Company of Puerto Rico, as Trustee under a Trust Agreement dated October 26, 2000, as amended or supplemented from time to time, from Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority to such Trustee. A copy of such Trust Agreement may be inspected at the corporate trust office of the Trustee at American International Plaza, 9th Floor, 250 Munoz Rivera Avenue, San Juan, Puerto Rico 00918. LOAN AGREEMENT LOAN AGREEMENT, dated October 26, 2000, by and among
